Cite as 2014 Ark. App. 448



                   ARKANSAS COURT OF APPEALS

                                        DIVISION IV
                                       No. CR-13-1139

                                                 Opinion Delivered:   September 3, 2014

  JHON HARRIS                              APPEAL FROM THE COLUMBIA
                                 APPELLANT COUNTY CIRCUIT COURT
                                           [NO. CR-2012-29]
  V.
                                                 HONORABLE LARRY W.
  STATE OF ARKANSAS                              CHANDLER, JUDGE
                                   APPELLEE
                                                 AFFIRMED


                               RHONDA K. WOOD, Judge

          A jury convicted Jhon Harris of aggravated robbery, theft of property, possession of

a defaced firearm, simultaneous possession of drugs and firearms, and possession of

methylphenidate with intent to deliver. On appeal, Harris contends that the circuit court

erred when it denied Harris’s motion for a directed verdict on the possession-of-

methylphenidate count and that the circuit court committed prejudicial error by

permitting the victims to remain in the courtroom during the trial. We find no error and

affirm.

          We first address Harris’s contention that the court erred in denying his motion for

directed verdict. Harris argues that because the State failed to send the stolen pills to the

Arkansas State Crime Lab for chemical testing, there was insufficient evidence as a matter

of law. We treat a motion for directed verdict as a challenge to the sufficiency of the

evidence. Carruth v. State, 2012 Ark. App. 305. This court has held that in reviewing a
                                 Cite as 2014 Ark. App. 448


challenge to the sufficiency of the evidence, we view the evidence in the light most

favorable to the State and consider only the evidence that supports the verdict. Ali v. State,

2011 Ark. App. 758. We affirm a conviction if substantial evidence exists to support it. Id.

Substantial evidence is that which is of sufficient force and character that it will, with

reasonable certainty, compel a conclusion one way or the other, without resorting to

speculation or conjecture. Id.

       The State alleged that Harris stole methylphenidate from a Walgreen’s pharmacy.

During the trial, there was ample testimony to support that allegation. First, pharmacy

technician Sallie Reeves testified that Harris threatened her with a gun and forced her to

allow him access to a locked cabinet where Schedule II drugs were stored. She stated that

he had her hold a bag as he searched and took drugs that were specifically marked as

opiates.

       Second, pharmacist Valerie Jones testified that she observed Harris examine each

separate case in the cabinet carefully, select specific bottles of medication, specifically grab

the methylphenidate, grab the black trash bag he was using and exit the store. She testified

she filed a loss report with the Drug Enforcement Administration, which itemized the

missing medications and set forth the milligrams and calculated grams of each missing

drug. This report was admitted into evidence at trial. The report listed two bottles of pills

containing ten and twenty milligrams of methylphenidate as missing for a total of 129

tablets of that drug.

       Last, a local business owner testified that she observed Harris running on her

property near the corner of Walgreen’s and immediately found the trash bag containing

                                               2
                                 Cite as 2014 Ark. App. 448


the pills. An officer stated that the trash bag included, among other things, two bottles of

pills in the original packaging labeled as ten and twenty milligram methylphenidate pills.

       The above testimony is substantial evidence that Harris possessed methylphenidate.

Our supreme court has held that circumstantial evidence may provide a basis to support a

conviction, but it must be consistent with the defendant’s guilt and inconsistent with any

other reasonable conclusion. Edmond v. State, 351 Ark. 495, 95 S.W.3d 789 (2003).

Here, the evidence compels a conclusion that Harris possessed the drugs without requiring

the fact-finder to resort to speculation or conjecture, and we affirm on this point.

       Next, Harris contends that the circuit court committed error by allowing two

witnesses to remain in the courtroom during the trial. The court refused to sequester

Valerie Jones and Sallie Reeves, the pharmacist and pharmacy technician Harris held at

gunpoint. The court found that they were both victims of the crime of aggravated robbery

and that, under Arkansas Rule of Evidence 616, they were allowed to be present during

the trial of the offense. Harris argues that there is only one victim of the armed robbery

and that that victim is the pharmacy itself.

       This argument is without merit. Arkansas Rule of Evidence 616 (2013) provides

exceptions to the rule of witness seclusion, which includes that the victim of a crime may

remain in the courtroom. Harris committed armed robbery by committing robbery while

armed with a deadly weapon. Ark. Code Ann. § 5-12-103 (Repl. 2013). In Harris v. State,

the defendant made a similar argument contending that although he had a gun and robbed

several individuals within a home, that those present who had not been robbed were not

victims and must be excluded from the courtroom. 308 Ark. 150, 153, 823 S.W.2d 860,

                                               3
                               Cite as 2014 Ark. App. 448


863 (1992). The court explained that Arkansas law has shifted the emphasis in these cases

away from the deprivation of property and instead to the threatened harm. Id. The court

held that all the individuals had a gun aimed at them and were thus “victims” regardless of

whether they were actually robbed. Id.

      Similarly, Harris threatened both Jones and Reeves with a gun in order to gain

possession of drugs that were under their control. We hold that the court correctly

designated Jones and Reeves as victims and affirm the circuit court’s decision to let them

remain in the courtroom. Even if the court improperly characterized them as victims, we

will not reverse absent a showing of prejudice. Clark v. State, 323 Ark. 211, 913 S.W.2d
297 (1996). Here, Harris shows no prejudice.

      Affirmed.

      HARRISON and GRUBER, JJ., agree.

      James Law Firm, by: William O. “Bill” James, Jr., for appellant.

      Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                            4